                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ALBERT D. SEENO CONSTRUCTION,
                                   4    ET AL.,                                        Case No. 17-cv-03765-SI (SI)

                                   5                  Plaintiffs,                      4th Amended
                                                                                       PRETRIAL PREPARATION ORDER
                                   6            v.                                     (CIVIL)
                                   7    ASPEN INSURANCE UK LIMITED,
                                   8                  Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: July 10, 2020 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DISPOSITIVE MOTIONS: September 4, 2020 at 10:00 AM.
                                       (File by: July 31, 2020, Opp. Due: 8/14/20, Reply Due: 8/21/20)
                                  14

                                  15   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  16   NON-EXPERT DISCOVERY CUTOFF is: to be set by Mag. Judge Kim.
                                  17   DESIGNATION OF EXPERTS: 4/27/20; REBUTTAL: 5/15/20;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  18

                                  19   EXPERT DISCOVERY CUTOFF is: June 5, 2020.

                                  20   DISPOSITIVE MOTIONS SHALL be filed by; October 16, 2020;
                                            Opp. Due: October 30, 2020; Reply Due: November 6, 2020;
                                  21        and set for hearing no later than December 20, 2019 at 10:00 AM.
                                  22
                                       PRETRIAL CONFERENCE DATE: December 15, 2020 at 3:30 PM.
                                  23
                                       JURY TRIAL DATE: January 4, 20201 at 8:30 AM.
                                  24        Courtroom 1, 17th floor.
                                  25   TRIAL LENGTH is estimated to be __ days.
                                  26
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  27

                                  28
                                   1

                                   2   The parties will participate in another discovery conference before Magistrate-Judge Kim on
                                       January 27, 2020.
                                   3
                                       The Court continued the trial and anticipates that no further continuances will be granted.
                                   4

                                   5
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   6   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   7   action.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: 1/10/20

                                  11                                                      ____________________________________
                                                                                          SUSAN ILLSTON
                                  12                                                      United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
